Exhibit 10.4

Loan No. 105706

SECOND MODIFICATION AGREEMENT

Secured Loan

THIS SECOND MODIFICATION AGREEMENT (“Agreement”) dated August 31, 2010 is
entered into by and between and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Administrative Agent”), in its capacity as administrative agent for the
benefit for the Lenders (each, a “Lender” and collectively, the “Lenders”) from
time to time a party to the Loan Agreement (defined below), and SUNRISE MONTEREY
SENIOR LIVING, LP, a Delaware limited partnership (“Borrower”).

R E C I T A L S

 

A. Pursuant to the terms of that certain Building Loan Agreement dated April 10,
2008, as modified by that certain Modification Agreement (Secured Loan) (“First
Modification”) dated February 10, 2010 (collectively “Loan Agreement”) among
Borrower, Administrative Agent and the Lenders, Administrative Agent made a loan
to Borrower in the original principal amount of THIRTY-SEVEN MILLION EIGHT
HUNDRED TWENTY-ONE THOUSAND AND NO/100THS DOLLARS ($37,821,000.00) (“Loan”). The
Loan is evidenced by that certain Amended and Restated Promissory Note Secured
by Deed of Trust, executed by Borrower in favor of Administrative Agent, in the
original principal amount of the Loan (“Note”), and is further evidenced by the
documents described in the Loan Agreement as “Loan Documents” and “Other Related
Documents”. The Note is secured by, among other things, that certain
Construction Deed of Trust with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated April 10, 2008, executed by
Borrower, as trustor, to American Securities Company, a California corporation,
as trustee, in favor of Administrative Agent, as beneficiary, and recorded
April 14, 2008, as Document No. 2008023055, in the Official Records of Monterey
County, California (the “Official Records”), as modified by that certain First
Amendment to Construction Deed of Trust with Absolute Assignment of Leases and
Rents, Security Agreement and Fixture Filing by and between Administrative Agent
and Borrower, dated February 10, 2010 and recorded February 16, 2010, as
Document No. 2010008743, in the Official Records (together, as the same have
been or may be amended, modified or supplemented from time to time, “Deed of
Trust”).

 

B.

As of the date hereof, THIRTY-SIX MILLION TWENTY-ONE THOUSAND TWO HUNDRED FOUR
AND 67/100THS DOLLARS ($36,021,204.67) of Loan principal is outstanding under
the Note, with ONE MILLION SEVEN HUNDRED NINETY-NINE THOUSAND SEVEN HUNDRED
NINETY-FIVE AND  33/100THS DOLLARS ($1,799,795.33) of Loan principal remaining
as undisbursed Loan principal (the “Undisbursed Amount”).

 

C. The Note, Deed of Trust, Loan Agreement, this Agreement, the other documents
described in the Loan Agreement as Loan Documents, together with all
modifications and amendments thereto and any document required hereunder, are
collectively referred to herein as the “Loan Documents”.

 

D. Borrower has requested, and Administrative Agent is willing to make certain
modifications to the Loan, subject to the timely fulfillment of certain
conditions.

 

E. In connection with the First Modification, the Loan was placed into a pool
with that certain loan (the “Pasadena/Pleasanton Loan”) given by Administrative
Agent to Sunrise Pasadena CA Senior Living, LLC, a California limited liability
company and an affiliate of Borrower (“Sunrise Pasadena”), and to Sunrise
Pleasanton CA Senior Living, LP, a Delaware limited partnership and an affiliate
of Borrower (“Sunrise Pleasanton” and together with Sunrise Pasadena,
“Pasadena/Pleasanton Borrower”) evidenced by, among other things, that certain
Loan Agreement dated September 28, 2007 by and between Pasadena/Pleasanton
Borrower and Administrative Agent, as lender thereunder (as amended,
supplemented or modified from time to time, the “Pasadena/Pleasanton Loan
Agreement”). As a result of the pooling of these two loans, each of Borrower and
Pasadena/Pleasanton Borrower, among other things, provided certain assurances
and security to Administrative Agent for the others’ performance of their
respective obligations to Administrative Agent.

 

F. By this Agreement, Borrower and Administrative Agent intend to modify and
amend certain terms and provisions of the Loan Documents.

 

Page 1 of 18



--------------------------------------------------------------------------------

Loan No. 105706

 

NOW, THEREFORE, Borrower and Administrative Agent agree as follows:

 

1. CONDITIONS PRECEDENT. The following are conditions precedent to
Administrative Agent’s obligations under this Agreement, which conditions have
been met as of or before the date hereof:

 

  1.1 Receipt and approval by Administrative Agent of (i) a date down to Title
Policy No. NCS-341076-DC72 dated April 14, 2008, as the same has been modified
or supplemented, issued by First American Title Insurance Company (“Title
Company”); and (ii) assurance acceptable to Administrative Agent, without
deletion or exception other than those expressly approved by Administrative
Agent in writing, that the priority and validity of the Deed of Trust has not
been and will not be impaired by this Agreement or the transactions contemplated
hereby;

 

  1.2 Receipt by Administrative Agent of the executed originals of (i) this
Agreement; (ii) a Second Amendment to the Deed of Trust (the “Second DoT
Amendment”); and (iii) any and all other documents and agreements which are
required by this Agreement or by any other Loan Document, each in form and
content acceptable to Administrative Agent;

 

  1.3 Recordation in the Official Records of (i) the Second DoT Amendment, and
(ii) any other documents which are reasonably required by Administrative Agent
to be recorded in connection with this Agreement;

 

  1.4 Reimbursement to Administrative Agent by Borrower of Administrative
Agent’s actual costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby, including, without limitation, title
insurance costs, recording fees, reasonable attorneys’ fees, engineers’ and
inspection fees and documentation costs and charges, whether such services are
furnished by Administrative Agent’s employees or agents or by independent
contractors;

 

  1.5 The representations and warranties contained in this Agreement are true
and correct;

 

  1.6 The payment to Administrative Agent of FIFTEEN MILLION AND NO/100THS
DOLLARS ($15,000,000.00), which amount shall be applied against the outstanding
principal amount owing in connection with the Loan, and which principal balance
reduction shall reduce Administrative Agent’s commitment by a like amount;

 

  1.7 All payments due and owing to Administrative Agent under the Loan
Documents have been paid current as of the effective date of this Agreement;

 

  1.8 The payment to Administrative Agent of an extension fee, in an amount
totaling THIRTY-FIVE THOUSAND AND NO/100THS DOLLARS ($35,000.00), in connection
with the modification of both of (i) the Loan and (ii) the Pasadena/Pleasanton
Loan; and

 

  1.9 All the conditions in Section 1 of the Second Modification Agreement for
the Pasadena/Pleasanton Loan have been satisfied.

 

2. REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants that
no Default, breach or failure of condition has occurred, or would exist with
notice or the lapse of time or both, under any of the Loan Documents (as
modified by this Agreement) and that all representations and warranties herein
and in the other Loan Documents, which representations and warranties are
expressly incorporated herein by this reference as if set forth in their
entirety in this Agreement, are true and correct as of the date hereof, which
representations and warranties shall survive execution of this Agreement.

 

3. MODIFICATION OF LOAN DOCUMENTS GENERALLY. The Loan Documents are hereby
supplemented and modified to incorporate the following, which shall supersede
and prevail over any conflicting provisions of the Loan Documents:

 

  3.1 The “Maturity Date” of the Loan shall be June 1, 2013. All sums actually
owing on the Loan, including but not limited to all outstanding principal,
accrued and unpaid interest, outstanding late charges, unpaid fees, and all
other amounts and obligations outstanding under the Amended and Restated Note
(as defined below) and the other Loan Documents, shall be due and payable no
later than the Maturity Date.

 

Page 2 of 18



--------------------------------------------------------------------------------

Loan No. 105706

 

  3.2

The Undisbursed Amount is hereby cancelled and consequently, with the payment of
Loan principal referenced in Section 1.6 of this Modification, the maximum
principal sum Administrative Agent agrees to lend to Borrower and Borrower
agrees to borrow from Administrative Agent shall be reduced from THIRTY-SEVEN
MILLION EIGHT HUNDRED TWENTY-ONE THOUSAND AND NO/100THS DOLLARS ($37,821,000.00)
to TWENTY-ONE MILLION TWENTY-ONE THOUSAND TWO HUNDRED FOUR AND  67/100THS
DOLLARS ($21,021,204.67).

 

  3.3 Simultaneously with the execution of this Agreement, Borrower has executed
and delivered that certain Second Amended and Restated Promissory Note Secured
by Deed of Trust (“Amended and Restated Note”), in the form of Exhibit A
attached hereto and dated as of even date herewith. The Note is hereby replaced
by the Amended and Restated Note and shall be effective as of the date hereof.
The terms, covenants and conditions of the Amended and Restated Note shall
supersede the Note, and all references to the Note or Notes in the Loan
Documents are hereby amended to mean the Amended and Restated Note.

 

  3.4 Administrative Agent hereby releases Sunrise Senior Living, Inc., a
Delaware corporation and “Guarantor” under the Loan Agreement, from its
obligations under that certain Repayment Guaranty (Secured Loan) executed by
Guarantor in favor of Administrative Agent, dated April 10, 2008 and modified by
that certain Amendment to and Reaffirmation of Repayment Guaranty (Secured Loan)
by and between Guarantor and Administrative Agent dated February 10, 2010
(collectively, the “Repayment Guaranty”). As of the date hereof, the Repayment
Guaranty is null and void. Further, the Repayment Guaranty shall no longer be
considered an “Other Related Document”.

 

4. MODIFICATION OF LOAN AGREEMENT. The Loan Agreement is hereby supplemented and
modified to incorporate the following, which shall supersede and prevail over
any conflicting provisions of the Loan Agreement:

 

  4.1 The definitions of “Applicable LIBO Rate” and “Permitted Operating
Expenses”, set forth in Section 1.1 of the Loan Agreement, are hereby deleted in
their entirety and replaced with the following:

“‘Applicable LIBO Rate’ – means

(i) for the First Extension Period (defined below), the rate of interest,
rounded upward to the nearest whole multiple of one-hundredth of one percent
(0.01%), equal to the sum of: (a) three percent (3.0%) plus (b) the LIBO Rate,
which rate is divided by one (1.00) minus the Reserve Percentage:

 

  Applicable LIBO Rate = 3.0%    +                 LIBO RATE                  
  (1- Reserve Percentage)  

and

(ii) for the Second Extension Period (defined below), the rate of interest,
rounded upward to the nearest whole multiple of one-hundredth of one percent
(0.01%), equal to the sum of: (a) four percent (4.0%) plus (b) the LIBO Rate,
which rate is divided by one (1.00) minus the Reserve Percentage:

 

  Applicable LIBO Rate = 4.0%    +                 LIBO RATE                  
  (1- Reserve Percentage)”  

“‘Permitted Operating Expenses’ shall mean the following expenses: (i) taxes and
assessments imposed upon the Property and Improvements (both actual and those
that are customarily accrued) to the extent that such taxes and assessments are
required to be paid by Borrower and are actually paid or reserved for by
Borrower; (ii) bond assessments (on an accrued basis); (iii) contributions to
any cash reserve necessary to bring any and all cash reserves held in connection
with the Property or the Improvements to be equal to or greater than Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00) in the aggregate at all times
during the Loan, which may be used to fund operating deficits; (iv) an annual
contribution, to be made each fiscal year during the remaining term of the Loan,
to an FF&E reserve in the amount of Five Hundred and  XX/100 Dollars ($500) per
unit at the

 

Page 3 of 18



--------------------------------------------------------------------------------

Loan No. 105706

 

Facility, which may be used to fund FF&E expenses (v) insurance premiums for
casualty insurance (including, without limitation, earthquake) and liability
insurance carried in connection with the Property and Improvements (each on an
accrued basis), provided, however, if any, insurance is maintained as part of a
blanket policy covering the Property and Improvements and other properties, the
insurance premium included in this subparagraph shall be the premium fairly
allocable to the Property and Improvements; and (vi) operating expenses incurred
by Borrower for the management, operation, cleaning, leasing, maintenance and
repair of the Property and Improvements (both actual and those that are
customarily accrued); provided, however, that Borrower shall not pay a
management fee in excess of five percent (5%) of Gross Revenues (provided that
Borrower may pay a management fee equal to five percent (5%) of Gross Revenues
regardless of whether a Default is continuing). Nothing contained in the
foregoing sentence is intended to limit or waive, nor shall it be deemed in any
way to limit or waive, any of Lender’s right or remedies under the Loan
Documents or otherwise. Permitted Operating Expenses shall not include (1) any
payment or expense to which the Borrower was or is to be reimbursed for costs
from proceeds of insurance, eminent domain, or any source other than Gross
Revenues; (2) debt service payments made under the Loan, and (3) any non-cash
expense item such as depreciation or amortization, as such terms are used for
accounting or federal income tax purposes.”

 

  4.2 The definition of “LTV Ratio”, set forth in Section 1.1 of the Loan
Agreement, is hereby deleted in its entirety.

 

  4.3 The following definitions are hereby added to Section 1.1 of the Loan
Agreement:

“‘First Extension Period’ – means the period of the term of the Loan beginning
as of the date of this Agreement and ending on May 31, 2012.”

“‘Second Extension Period’ – means the period of the term of the Loan beginning
on June 1, 2012 and ending on the Maturity Date.”

 

  4.4 Section 2.6(e) of the Loan Agreement is hereby amended by adding the
following to the end of such section:

“Notwithstanding anything contained in this Section 2.6(e) or elsewhere in the
Loan Documents to the contrary, in no event shall the interest rate on the
outstanding principal balance of the Loan, or any portion thereof, be less than
(a) for the First Extensions Period, 3.5% per annum, based on a 360-day year and
charged on the basis of actual days elapsed (the ‘First Minimum Rate’) and
(b) for the Second Extension Period, 4.5% per annum, based on a 360-day year and
charged on the basis of actual days elapsed (the ‘Second Minimum Rate’, with the
First Minimum Rate or the Second Minimum Rate being referred to hereinafter, as
applicable, as the ‘Minimum Rate’).”

 

  4.5 Section 2.11 of the Loan Agreement is hereby deleted in its entirety.

 

  4.6 Section 9.5 (Income to Be Applied to Debt Service) of the Loan Agreement
is hereby deleted in its entirety.

 

  4.7 Section 9.15 (Performance Test) of the Loan Agreement is hereby deleted in
its entirety.

 

  4.8 Section 9.16 (Yield/Constant Carried) of the Loan Agreement is hereby
deleted in its entirety.

 

  4.9 The following is hereby added to the Loan Agreement as Section 9.17 of the
Loan Agreement:

“As of the date hereof, the following shall apply:

 

  (i.) Borrower shall deliver to Administrative Agent on the twenty-fifth
(25th) day of each calendar month an ‘Operating Statement’ which shows in detail
the amounts and sources of Gross Revenues received by or on behalf of Borrower
and the amounts and purposes of Permitted Operating Expenses paid by or on
behalf of Borrower with respect to the Property and Improvements for the
previous calendar month.

 

Page 4 of 18



--------------------------------------------------------------------------------

Loan No. 105706

 

  (ii.) Each month, Borrower shall first apply all Gross Revenues from the
Property and Improvements only to the payment of Permitted Operating Expenses
and the debt service on the Loan. To the extent Gross Revenues exceed the sum of
Permitted Operating Expenses and the debt service on the Loan, all of such
excess Gross Revenues shall be paid to Administrative Agent and Administrative
Agent shall apply such excess Gross Revenues against the outstanding principal
amount owing in connection with the Loan and such principal balance reduction
shall reduce Administrative Agent’s commitment by a like amount.

 

  (iii.) In no event shall any Gross Revenues be distributed or paid out to any
partner, venturer, member, affiliate or equity investor of Borrower except to
the extent that the distribution or payment of Gross Revenues to a partner,
venturer, member, affiliate or equity investor of Borrower qualifies as a
Permitted Operating Expense.”

 

  4.10 Section 11.1(o) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“Specified Covenants. Failure to comply with any of the covenants set forth in
any of Sections 9.17 and/or 9.18.”

 

5. FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has previously delivered to
Administrative Agent all of the relevant formation and organizational documents
of Borrower, of the partners or joint venturers of Borrower (if any), and of all
guarantors of the Loan (if any), and all such formation documents remain in full
force and effect and have not been amended or modified since they were delivered
to Administrative Agent. Borrower hereby certifies that: (i) the above documents
are all of the relevant formation and organizational documents of Borrower;
(ii) they remain in full force and effect; and (iii) they have not been amended
or modified since they were previously delivered to Administrative Agent.

 

6. HAZARDOUS MATERIALS; CCP §726.5; §736. Without in any way limiting any other
provision of this Agreement, Borrower expressly reaffirms as of the date hereof,
and continuing hereafter: (i) each and every representation and warranty in the
Loan Documents (as modified herein) respecting “Hazardous Materials”; and
(ii) each and every covenant and indemnity in the Loan Documents (as modified
herein) respecting “Hazardous Materials”. In addition, Borrower and
Administrative Agent agree that: (i) this Section is intended as Administrative
Agent’s written request for information (and Borrower’s response) concerning the
environmental condition of the real property security under the terms of
California Code of Civil Procedure §726.5; and (ii) each representation and/or
covenant in this Agreement or any other Loan Document (together with any
indemnity applicable to a breach of any such representation and/or covenant)
with respect to the environmental condition of the real property security is
intended by Administrative Agent and Borrower to be an “environmental provision”
for purposes of California Code of Civil Procedure §736.

 

7. WAIVERS. In further consideration of Administrative Agent entering into this
Agreement, Borrower waives, with respect to the Loan, any and all rights to
which Borrower is or may be entitled pursuant to Section 580a (the so-called
“Fair Market Antideficiency Rule”), 580d (the so-called “Private Sale
Antideficiency Rule”) and 726 (the so-called “One Form of Action Rule”) of the
California Code of Civil Procedure, as amended or recodified from time to time,
together with any other antideficiency or similar laws which limit, qualify or
reduce Borrower’s obligations under the Loan Documents.

 

8. NON-IMPAIRMENT. Except as expressly provided herein, nothing in this
Agreement shall alter or affect any provision, condition, or covenant contained
in the Note or other Loan Document or affect or impair any rights, powers, or
remedies of Administrative Agent, it being the intent of the parties hereto that
the provisions of the Note and other Loan Documents shall continue in full force
and effect except as expressly modified hereby.

 

9.

MISCELLANEOUS. This Agreement and the other Loan Documents shall be governed by
and interpreted in accordance with the laws of the State of California, except
if preempted by federal law. In any action brought or arising out of this
Agreement or the Loan Documents, Borrower, and the general partners and joint
venturers of Borrower, hereby consent to the jurisdiction of any federal or
state court having proper venue within the State of California and also consent
to the service of process by any means authorized by California or federal law.
The headings used in this Agreement are for convenience only and shall be
disregarded in interpreting the substantive provisions of this Agreement. All
capitalized terms used herein, which are not defined herein, shall have the

 

Page 5 of 18



--------------------------------------------------------------------------------

Loan No. 105706

 

 

meanings given to them in the other Loan Documents. Time is of the essence of
each term of the Loan Documents, including this Agreement. If any provision of
this Agreement or any of the other Loan Documents shall be determined by a court
of competent jurisdiction to be invalid, illegal or unenforceable, that portion
shall be deemed severed from this Agreement and the remaining parts shall remain
in full force as though the invalid, illegal, or unenforceable portion had never
been a part thereof.

 

10. INTEGRATION; INTERPRETATION. The Loan Documents, including this Agreement,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations or agreements, written or oral. The Loan Documents shall not be
modified except by written instrument executed by all parties. Any reference to
the Loan Documents includes any amendments, renewals or extensions now or
hereafter approved by Administrative Agent in writing. Notwithstanding anything
set forth herein, Borrower and Lenders acknowledge and agree that each has
participated in the negotiation and drafting of this document, and that this
Agreement and all the Loan Documents shall not be interpreted or construed
against or in favor of any party by virtue of the identity, interest or
affiliation of its preparer

 

11. EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

12. GENERAL RELEASE. In consideration of the benefits provided to Borrower under
the terms and provisions hereof, Borrower hereby agrees as follows (“General
Release”):

 

  12.1 Borrower, for itself and on behalf of its respective successors and
assigns, does hereby release, acquit and forever discharge Administrative Agent
and the Lenders, all of Administrative Agent’s and the Lenders’ predecessors in
interest, and all of Administrative Agent’s and the Lenders’ past and present
officers, directors, attorneys, affiliates, employees and agents, of and from
any and all claims, demands, obligations, liabilities, indebtedness, breaches of
contract, breaches of duty or of any relationship, acts, omissions, misfeasance,
malfeasance, causes of action, defenses, offsets, debts, sums of money,
accounts, compensation, contracts, controversies, promises, damages, costs,
losses and expenses, of every type, kind, nature, description or character,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
each as though fully set forth herein at length (each, a “Released Claim” and
collectively, the “Released Claims”), that Borrower now has or may acquire as of
the later of: (i) the date this Agreement becomes effective through the
satisfaction (or waiver by all of Administrative Agent and the Lenders) of all
conditions hereto; or (ii) the date that Borrower has executed and delivered
this Agreement to Administrative Agent (hereafter, the “Release Date”),
including without limitation, those Released Claims in any way arising out of,
connected with or related to any and all prior credit accommodations, if any,
provided by Administrative Agent or the Lenders, or any of Administrative
Agent’s or the Lenders’ predecessors in interest, to Borrower, and any
agreements, notes or documents of any kind related thereto or the transactions
contemplated thereby or hereby, or any other agreement or document referred to
herein or therein.

 

  12.2 Borrower hereby acknowledges, represents and warrants to each of
Administrative Agent and the Lenders as follows:

 

  (i) Borrower understands the meaning and effect of Section 1542 of the
California Civil Code which provides:

“Section 1542. GENERAL RELEASE; EXTENT. A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

 

Page 6 of 18



--------------------------------------------------------------------------------

Loan No. 105706

 

  (ii) With regard to Section 1542 of the California Civil Code, Borrower agrees
to assume the risk of any and all unknown, unanticipated or misunderstood
defenses and Released Claims which are released by the provisions of this
General Release in favor of each of Administrative Agent and the Lenders, and
Borrower hereby waives and releases all rights and benefits which it might
otherwise have under Section 1542 of the California Civil Code with regard to
the release of such unknown, unanticipated or misunderstood defenses and
Released Claims.

 

  12.3 Each person signing below on behalf of Borrower acknowledges that he or
she has read each of the provisions of this General Release. Each such person
fully understands that this General Release has important legal consequences,
and each such person realizes that they are releasing any and all Released
Claims that Borrower may have as of the Release Date. Borrower hereby
acknowledges that it has had an opportunity to obtain a lawyer’s advice
concerning the legal consequences of each of the provisions of this General
Release.

 

  12.4 Borrower hereby specifically acknowledges and agrees that: (i) none of
the provisions of this General Release shall be construed as or constitute an
admission of any liability on the part of any of Administrative Agent or the
Lenders; (ii) the provisions of this General Release shall constitute an
absolute bar to any Released Claim of any kind, whether any such Released Claim
is based on contract, tort, warranty, mistake or any other theory, whether
legal, statutory or equitable; and (iii) any attempt to assert a Released Claim
barred by the provisions of this General Release shall subject Borrower to the
provisions of applicable law setting forth the remedies for the bringing of
groundless, frivolous or baseless claims or causes of action.

[signature page follows]

 

Page 7 of 18



--------------------------------------------------------------------------------

Loan No. 105706

 

IN WITNESS WHEREOF, Borrower, Administrative Agent and Lender have caused this
Agreement to be duly executed as of the date first above written.

 

“ADMINISTRATIVE AGENT AND LENDER” WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Brian Moe

Name:  

Brian Moe

Its:  

Assistant Vice President

“BORROWER” SUNRISE MONTEREY SENIOR LIVING, LP, a Delaware limited partnership
By:   SUNRISE SENIOR LIVING INVESTMENTS, INC., a Virginia corporation, its
General Partner   By:  

/s/ Edward W. Burnett

  Name:  

Edward W. Burnett

  Its:  

Vice President

Signature Page for Second Modification Agreement (Secured Loan)



--------------------------------------------------------------------------------

Loan No. 105706

 

GUARANTOR’S CONSENT AND GENERAL RELEASE

The undersigned (“Guarantor”) consents to the foregoing Second Modification
Agreement and the transactions contemplated thereby and reaffirms its
obligations under a Completion Guaranty dated April 10, 2008 (as the same has
been amended or modified to date and may be further amended or modified from
time to time, the “Guaranty”), and its waivers, as set forth in the Guaranty, of
each and every one of the possible defenses to such obligations. Guarantor
further reaffirms that its obligations under the Guaranty are separate and
distinct from Borrower’s obligations. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Modification Agreement.

Guarantor understands that the Administrative Agent’s exercise of a non-judicial
foreclosure sale under the subject Deed of Trust will, by virtue of California
Code of Civil Procedure Section 580d, result in the destruction of any
subrogation, reimbursement or contribution rights which Guarantor may have
against the Borrower. Guarantor further understands that such exercise by
Administrative Agent and the consequent destruction of subrogation,
reimbursement or contribution rights would constitute a defense to the
enforcement of the Guaranty by Administrative Agent. With this explicit
understanding, Guarantor nevertheless specifically waives any and all rights and
defenses arising out of an election of remedies by Administrative Agent, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed Guarantor’s rights of
subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure or otherwise. Guarantor
further specifically waives any and all rights and defenses that Guarantor may
have because Borrower’s debt is secured by real property; this means, among
other things, that: (1) Administrative Agent may collect from Guarantor without
first foreclosing on any real or personal property collateral pledged by
Borrower; (2) if Administrative Agent forecloses on any real property collateral
pledged by Borrower, then (A) the amount of the debt may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) Administrative Agent may
collect from Guarantor even if Administrative Agent, by foreclosing on the real
property collateral, has destroyed any right Guarantor may have to collect from
Borrower. The foregoing sentence is an unconditional and irrevocable waiver of
any rights and defenses Guarantor may have because Borrower’s debt is secured by
real property. These rights and defenses being waived by Guarantor include, but
are not limited to, any rights or defenses based upon Section 580a, 580b, 580d
or 726 of the California Code of Civil Procedure. This understanding and waiver
is made in addition to and not in limitation of any of the existing terms and
conditions of the Guaranty.

In consideration of the benefits provided to Borrower and Guarantor under the
terms and provisions hereof, Guarantor hereby agrees as follows (“General
Release”):

 

  (a) Guarantor, for itself and on behalf of its successors and assigns, does
hereby release, acquit and forever discharge Administrative Agent and the
Lenders, all of Administrative Agent’s and the Lenders’ predecessors in
interest, and all of Administrative Agent’s and the Lenders’ past and present
officers, directors, attorneys, affiliates, employees and agents, of and from
any and all claims, demands, obligations, liabilities, indebtedness, breaches of
contract, breaches of duty or of any relationship, acts, omissions, misfeasance,
malfeasance, causes of action, defenses, offsets, debts, sums of money,
accounts, compensation, contracts, controversies, promises, damages, costs,
losses and expenses, of every type, kind, nature, description or character,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
each as though fully set forth herein at length (each, a “Released Claim” and
collectively, the “Released Claims”), that Guarantor now has or may acquire as
of the later of: (i) the date this Agreement becomes effective through the
satisfaction (or waiver by all of Administrative Agent and the Lenders) of all
conditions hereto; or (ii) the date that Borrower and each guarantor hereunder
have executed and delivered this Agreement to Administrative Agent (hereafter,
the “Release Date”), including without limitation, those Released Claims in any
way arising out of, connected with or related to any and all prior credit
accommodations, if any, provided by Administrative Agent or the Lenders, or any
of Administrative Agent’s or the Lenders’ predecessors in interest, to Borrower
or Guarantor, and any agreements, notes or documents of any kind related thereto
or the transactions contemplated thereby or hereby, or any other agreement or
document referred to herein or therein.

 

  (b) Guarantor hereby acknowledges, represents and warrants to each of
Administrative Agent and the Lenders as follows:

 

  (i) Guarantor understands the meaning and effect of Section 1542 of the
California Civil Code which provides:

“Section 1542. GENERAL RELEASE; EXTENT. A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

 

Page 9 of 18



--------------------------------------------------------------------------------

Loan No. 105706

 

  (ii) With regard to Section 1542 of the California Civil Code, Guarantor
agrees to assume the risk of any and all unknown, unanticipated or misunderstood
defenses and Released Claims which are released by the provisions of this
General Release in favor of each of Administrative Agent and the Lenders, and
Guarantor hereby waives and releases all rights and benefits which it might
otherwise have under Section 1542 of the California Civil Code with regard to
the release of such unknown, unanticipated or misunderstood defenses and
Released Claims.

 

  (c) Each person signing below on behalf of Guarantor acknowledges that he or
she has read each of the provisions of this General Release. Each such person
fully understands that this General Release has important legal consequences,
and each such person realizes that they are releasing any and all Released
Claims that Guarantor may have as of the Release Date. Guarantor hereby
acknowledges that it has had an opportunity to obtain a lawyer’s advice
concerning the legal consequences of each of the provisions of this General
Release.

 

  (d) Guarantor hereby specifically acknowledges and agrees that: (i) none of
the provisions of this General Release shall be construed as or constitute an
admission of any liability on the part of any of Administrative Agent and the
Lenders; (ii) the provisions of this General Release shall constitute an
absolute bar to any Released Claim of any kind, whether any such Released Claim
is based on contract, tort, warranty, mistake or any other theory, whether
legal, statutory or equitable; and (iii) any attempt to assert a Released Claim
barred by the provisions of this General Release shall subject Guarantor to the
provisions of applicable law setting forth the remedies for the bringing of
groundless, frivolous or baseless claims or causes of action.

Dated as of: August 31, 2010

 

“GUARANTOR”      SUNRISE SENIOR LIVING, INC.,      a Delaware corporation     
By:  

/s/ Julie Pangelinan

     Name:  

Julie A. Pangelinan

     Its:  

Chief Financial Officer

Signature Page for Second Modification Agreement (Secured Loan) – Guarantor’s
Consent (Sunrise Senior Living, Inc.)



--------------------------------------------------------------------------------

Loan No. 105706

 

GUARANTOR’S CONSENT AND GENERAL RELEASE

Each of the undersigned (collectively “Guarantor”) consents to the foregoing
Second Modification Agreement and the transactions contemplated thereby and
reaffirms its obligations under a Secured Repayment and Performance Guaranty
dated February 10, 2010 (as the same has been amended or modified to date and
may be further amended or modified from time to time, the “Guaranty”), and its
waivers, as set forth in the Guaranty, of each and every one of the possible
defenses to such obligations. Guarantor further reaffirms that its obligations
under the Guaranty are separate and distinct from Borrower’s obligations.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Modification Agreement.

Guarantor understands that the Administrative Agent’s exercise of a non-judicial
foreclosure sale under the subject Deed of Trust will, by virtue of California
Code of Civil Procedure Section 580d, result in the destruction of any
subrogation, reimbursement or contribution rights which Guarantor may have
against the Borrower. Guarantor further understands that such exercise by
Administrative Agent and the consequent destruction of subrogation,
reimbursement or contribution rights would constitute a defense to the
enforcement of the Guaranty by Administrative Agent. With this explicit
understanding, Guarantor nevertheless specifically waives any and all rights and
defenses arising out of an election of remedies by Administrative Agent, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed Guarantor’s rights of
subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure or otherwise. Guarantor
further specifically waives any and all rights and defenses that Guarantor may
have because Borrower’s debt is secured by real property; this means, among
other things, that: (1) Administrative Agent may collect from Guarantor without
first foreclosing on any real or personal property collateral pledged by
Borrower; (2) if Administrative Agent forecloses on any real property collateral
pledged by Borrower, then (A) the amount of the debt may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) Administrative Agent may
collect from Guarantor even if Administrative Agent, by foreclosing on the real
property collateral, has destroyed any right Guarantor may have to collect from
Borrower. The foregoing sentence is an unconditional and irrevocable waiver of
any rights and defenses Guarantor may have because Borrower’s debt is secured by
real property. These rights and defenses being waived by Guarantor include, but
are not limited to, any rights or defenses based upon Section 580a, 580b, 580d
or 726 of the California Code of Civil Procedure. This understanding and waiver
is made in addition to and not in limitation of any of the existing terms and
conditions of the Guaranty.

In consideration of the benefits provided to Borrower and Guarantor under the
terms and provisions hereof, Guarantor hereby agrees as follows (“General
Release”):

 

  (a) Guarantor, for itself and on behalf of its successors and assigns, does
hereby release, acquit and forever discharge Administrative Agent and the
Lenders, all of Administrative Agent’s and the Lenders’ predecessors in
interest, and all of Administrative Agent’s and the Lenders’ past and present
officers, directors, attorneys, affiliates, employees and agents, of and from
any and all claims, demands, obligations, liabilities, indebtedness, breaches of
contract, breaches of duty or of any relationship, acts, omissions, misfeasance,
malfeasance, causes of action, defenses, offsets, debts, sums of money,
accounts, compensation, contracts, controversies, promises, damages, costs,
losses and expenses, of every type, kind, nature, description or character,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
each as though fully set forth herein at length (each, a “Released Claim” and
collectively, the “Released Claims”), that Guarantor now has or may acquire as
of the later of: (i) the date this Agreement becomes effective through the
satisfaction (or waiver by all of Administrative Agent and the Lenders) of all
conditions hereto; or (ii) the date that Borrower and each guarantor hereunder
have executed and delivered this Agreement to Administrative Agent (hereafter,
the “Release Date”), including without limitation, those Released Claims in any
way arising out of, connected with or related to any and all prior credit
accommodations, if any, provided by Administrative Agent or the Lenders, or any
of Administrative Agent’s or the Lenders’ predecessors in interest, to Borrower
or Guarantor, and any agreements, notes or documents of any kind related thereto
or the transactions contemplated thereby or hereby, or any other agreement or
document referred to herein or therein.

 

  (b) Guarantor hereby acknowledges, represents and warrants to each of
Administrative Agent and the Lenders as follows:

 

  (i) Guarantor understands the meaning and effect of Section 1542 of the
California Civil Code which provides:

“Section 1542. GENERAL RELEASE; EXTENT. A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

 

Page 11 of 18



--------------------------------------------------------------------------------

Loan No. 105706

 

  (ii) With regard to Section 1542 of the California Civil Code, Guarantor
agrees to assume the risk of any and all unknown, unanticipated or misunderstood
defenses and Released Claims which are released by the provisions of this
General Release in favor of each of Administrative Agent and the Lenders, and
Guarantor hereby waives and releases all rights and benefits which it might
otherwise have under Section 1542 of the California Civil Code with regard to
the release of such unknown, unanticipated or misunderstood defenses and
Released Claims.

 

  (c) Each person signing below on behalf of Guarantor acknowledges that he or
she has read each of the provisions of this General Release. Each such person
fully understands that this General Release has important legal consequences,
and each such person realizes that they are releasing any and all Released
Claims that Guarantor may have as of the Release Date. Guarantor hereby
acknowledges that it has had an opportunity to obtain a lawyer’s advice
concerning the legal consequences of each of the provisions of this General
Release.

 

  (d) Guarantor hereby specifically acknowledges and agrees that: (i) none of
the provisions of this General Release shall be construed as or constitute an
admission of any liability on the part of any of Administrative Agent and the
Lenders; (ii) the provisions of this General Release shall constitute an
absolute bar to any Released Claim of any kind, whether any such Released Claim
is based on contract, tort, warranty, mistake or any other theory, whether
legal, statutory or equitable; and (iii) any attempt to assert a Released Claim
barred by the provisions of this General Release shall subject Guarantor to the
provisions of applicable law setting forth the remedies for the bringing of
groundless, frivolous or baseless claims or causes of action.

[signature page follows]

 

Page 12 of 18



--------------------------------------------------------------------------------

Loan No. 105706

 

Dated as of: August 31, 2010

 

“GUARANTOR”  

SUNRISE PASADENA CA SENIOR LIVING, LLC,

a California limited liability company

    By:  

SUNRISE SENIOR LIVING INVESTMENTS, INC.,

a Virginia corporation, its Sole Member

      By:  

/s/ Edward W. Burnett

      Name:  

Edward W. Burnett

      Its:  

Vice President

   

SUNRISE PLEASANTON CA SENIOR LIVING, LP,

a Delaware limited partnership

    By:  

SUNRISE PLEASANTON GP, LLC,

a Delaware limited liability company, its General Partner

      By:  

SUNRISE SENIOR LIVING INVESTMENTS, INC.,

a Virginia corporation, its Sole Member

        By:  

/s/ Edward W. Burnett

      Name:  

Edward W. Burnett

      Its:  

Vice President

Signature Page for Second Modification Agreement (Secured Loan) – Guarantor’s
Consent

(Pasadena/Pleasanton Borrower)



--------------------------------------------------------------------------------

Loan No. 105706

 

HAZARDOUS INDEMNITOR’S CONSENT AND GENERAL RELEASE

The undersigned (“Guarantor”) consents to the foregoing Second Modification
Agreement and the transactions contemplated thereby and reaffirms its
obligations under the Hazardous Materials Indemnity Agreement (Unsecured), dated
April 10, 2008 (as the same has been amended or modified to date and may be
further amended or modified from time to time, the “Guaranty”), and its waivers,
as set forth in the Guaranty, of each and every one of the possible defenses to
such obligations. Guarantor further reaffirms that its obligations under the
Guaranty are separate and distinct from Borrower’s obligations. Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Modification Agreement.

Guarantor understands that the Administrative Agent’s exercise of a non-judicial
foreclosure sale under the subject Deed of Trust will, by virtue of California
Code of Civil Procedure Section 580d, result in the destruction of any
subrogation, reimbursement or contribution rights which Guarantor may have
against the Borrower. Guarantor further understands that such exercise by
Administrative Agent and the consequent destruction of subrogation,
reimbursement or contribution rights would constitute a defense to the
enforcement of the Guaranty by Administrative Agent. With this explicit
understanding, Guarantor nevertheless specifically waives any and all rights and
defenses arising out of an election of remedies by Administrative Agent, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed Guarantor’s rights of
subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure or otherwise. Guarantor
further specifically waives any and all rights and defenses that Guarantor may
have because Borrower’s debt is secured by real property; this means, among
other things, that: (1) Administrative Agent may collect from Guarantor without
first foreclosing on any real or personal property collateral pledged by
Borrower; (2) if Administrative Agent forecloses on any real property collateral
pledged by Borrower, then (A) the amount of the debt may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) Administrative Agent may
collect from Guarantor even if Administrative Agent, by foreclosing on the real
property collateral, has destroyed any right Guarantor may have to collect from
Borrower. The foregoing sentence is an unconditional and irrevocable waiver of
any rights and defenses Guarantor may have because Borrower’s debt is secured by
real property. These rights and defenses being waived by Guarantor include, but
are not limited to, any rights or defenses based upon Section 580a, 580b, 580d
or 726 of the California Code of Civil Procedure. This understanding and waiver
is made in addition to and not in limitation of any of the existing terms and
conditions of the Guaranty.

In consideration of the benefits provided to Borrower and Guarantor under the
terms and provisions hereof, Guarantor hereby agrees as follows (“General
Release”):

 

  (a) Guarantor, for itself and on behalf of its successors and assigns, does
hereby release, acquit and forever discharge Administrative Agent and the
Lenders, all of Administrative Agent’s and the Lenders’ predecessors in
interest, and all of Administrative Agent’s and the Lenders’ past and present
officers, directors, attorneys, affiliates, employees and agents, of and from
any and all claims, demands, obligations, liabilities, indebtedness, breaches of
contract, breaches of duty or of any relationship, acts, omissions, misfeasance,
malfeasance, causes of action, defenses, offsets, debts, sums of money,
accounts, compensation, contracts, controversies, promises, damages, costs,
losses and expenses, of every type, kind, nature, description or character,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
each as though fully set forth herein at length (each, a “Released Claim” and
collectively, the “Released Claims”), that Guarantor now has or may acquire as
of the later of: (i) the date this Agreement becomes effective through the
satisfaction (or waiver by all of Administrative Agent and the Lenders) of all
conditions hereto; or (ii) the date that Borrower and each guarantor hereunder
have executed and delivered this Agreement to Administrative Agent (hereafter,
the “Release Date”), including without limitation, those Released Claims in any
way arising out of, connected with or related to any and all prior credit
accommodations, if any, provided by Administrative Agent or the Lenders, or any
of Administrative Agent’s or the Lenders’ predecessors in interest, to Borrower
or Guarantor, and any agreements, notes or documents of any kind related thereto
or the transactions contemplated thereby or hereby, or any other agreement or
document referred to herein or therein.

 

  (b) Guarantor hereby acknowledges, represents and warrants to each of
Administrative Agent and the Lenders as follows:

 

  (i) Guarantor understands the meaning and effect of Section 1542 of the
California Civil Code which provides:

“Section 1542. GENERAL RELEASE; EXTENT. A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

 

Page 14 of 18



--------------------------------------------------------------------------------

Loan No. 105706

 

  (ii) With regard to Section 1542 of the California Civil Code, Guarantor
agrees to assume the risk of any and all unknown, unanticipated or misunderstood
defenses and Released Claims which are released by the provisions of this
General Release in favor of each of Administrative Agent and the Lenders, and
Guarantor hereby waives and releases all rights and benefits which it might
otherwise have under Section 1542 of the California Civil Code with regard to
the release of such unknown, unanticipated or misunderstood defenses and
Released Claims.

 

  (c) Each person signing below on behalf of Guarantor acknowledges that he or
she has read each of the provisions of this General Release. Each such person
fully understands that this General Release has important legal consequences,
and each such person realizes that they are releasing any and all Released
Claims that Guarantor may have as of the Release Date. Guarantor hereby
acknowledges that it has had an opportunity to obtain a lawyer’s advice
concerning the legal consequences of each of the provisions of this General
Release.

 

  (d) Guarantor hereby specifically acknowledges and agrees that: (i) none of
the provisions of this General Release shall be construed as or constitute an
admission of any liability on the part of any of Administrative Agent and the
Lenders; (ii) the provisions of this General Release shall constitute an
absolute bar to any Released Claim of any kind, whether any such Released Claim
is based on contract, tort, warranty, mistake or any other theory, whether
legal, statutory or equitable; and (iii) any attempt to assert a Released Claim
barred by the provisions of this General Release shall subject Guarantor to the
provisions of applicable law setting forth the remedies for the bringing of
groundless, frivolous or baseless claims or causes of action.

Dated as of: August 31, 2010

 

“GUARANTOR”      SUNRISE SENIOR LIVING INVESTMENTS, INC.,      a Virginia
corporation      By:  

/s/ Edward W. Burnett

     Name:  

Edward W. Burnett

     Its:  

Vice President

Signature Page for Second Modification Agreement (Secured Loan) – Guarantor’s
Consent

(Sunrise Senior Living Investments, Inc.)



--------------------------------------------------------------------------------

EXHIBIT A

Loan No. 105706

 

FORM OF SECOND AMENDED AND RESTATED

PROMISSORY NOTE SECURED BY DEED OF TRUST

 

$21,021,204.67   Date: August 31, 2010

THIS SECOND AMENDED AND RESTATED PROMISSORY NOTE SECURED BY DEED OF TRUST, dated
as of August 31, 2010 (this “Note”), is made by SUNRISE MONTEREY SENIOR LIVING,
LP, a Delaware limited partnership (“Borrower”), in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”).

WHEREAS, Wells Fargo has previously made a loan in the original principal sum of
THIRTY-SEVEN MILLION EIGHT HUNDRED TWENTY-ONE THOUSAND AND NO/100THS DOLLARS
($37,821,000.00) (the “Loan”) to Borrower;

WHEREAS, the Loan is evidenced by a certain Amended and Restated Promissory Note
Secured by Deed of Trust dated as of February 10, 2010, given by Borrower to
Wells Fargo (the “Original Note”);

WHEREAS, at the request of Borrower, Wells Fargo, as Administrative Agent, each
of the Lenders from time to time, as set forth in the Loan Agreement (defined
below), and Borrower entered into that certain Second Modification Agreement
dated as of the date hereof (the “Modification Agreement”) whereby, among other
things, Lenders have agreed to extend the Maturity Date of the Loan, and, as a
consequence both of a pay down of loan principal by Borrower and a mutual
agreement to reduce Lender’s commitment to lend by the amount of the previously
undisbursed portions of the original Loan, each as set forth in the Modification
Agreement, Lenders and Borrower have agreed that the maximum amount of Lenders’
commitment to lend under the Loan Agreement (defined below) shall be reduced to
TWENTY-ONE MILLION TWENTY-ONE THOUSAND TWO HUNDRED FOUR AND  67/100THS DOLLARS
($21,021,204.67);

WHEREAS, Wells Fargo is willing to enter into the Modification Agreement subject
to, among other things, Borrower’s execution and delivery of this Note;

NOW, THEREFORE, by Borrower’s execution and delivery, and Wells Fargo’s
acceptance of delivery from Borrower, of this Note, this Note is deemed to amend
and restate the Original Note in its entirety and the Original Note is hereby
amended and restated in its entirety so that the terms, covenants, agreements,
rights, obligations and conditions contained in this Note shall supersede and
control the terms, covenants, agreements, rights, obligations and conditions of
the Original Note, as follows:

FOR VALUE RECEIVED, BORROWER HEREBY PROMISES TO PAY to the order of WELLS FARGO
the principal sum of TWENTY-ONE MILLION TWENTY-ONE THOUSAND TWO HUNDRED FOUR AND
67/100THS DOLLARS ($21,021,204.67), or if less, the aggregate unpaid principal
amount of all disbursements disbursed by Wells Fargo pursuant to the
requirements set forth in that certain Building Loan Agreement dated as of
April 10, 2008 (as the same may be amended, modified, supplemented or restated
from time to time, the “Loan Agreement”), among Borrower, Wells Fargo, as
Administrative Agent for the Lenders, and certain other Lenders from time to
time named therein or made parties thereto, together with interest on the unpaid
principal balance hereof at the rate (or rates) determined in accordance with
Section 2.6 of the Loan Agreement from the date such principal is advanced until
it is paid in full.

This Note is one of the Notes referred to in and governed by the Loan Agreement,
which Loan Agreement, among other things, contains provisions for the
acceleration of the maturity hereof and for the payment of certain additional
sums to Wells Fargo upon the happening of certain stated events. Capitalized
terms used in this Note without definition have the same meanings as in the Loan
Agreement.

The principal amount of this Note, unless accelerated in accordance with Loan
Agreement as described below, if not sooner paid, will be due and payable,
together with all accrued and unpaid interest and other amounts due and unpaid
under the Loan Agreement, on the Maturity Date.

 

Page 16 of 18



--------------------------------------------------------------------------------

EXHIBIT A

Loan No. 105706

 

This Note is secured by, among other things, the Construction Deed of Trust with
Absolute Assignment of Leases and Rents, Security Agreement and Fixture Filing
(as the same may be amended, modified, supplemented or restated from time to
time, the “Deed of Trust”) dated as of April 10, 2008, executed by Borrower, as
Trustor, to AMERICAN SECURITIES COMPANY, a California corporation, as trustee,
for the benefit of Wells Fargo, as Administrative Agent, for the benefit of
Lenders, as Beneficiary.

Interest on the Loans is payable in arrears on the first Business Day of each
month during the term of the Loan Agreement, commencing with the first Business
Day of the first calendar month to begin after the date of this Note. Interest
will be computed on the basis of the actual number of days elapsed in the period
during which interest accrues and a year of three hundred sixty (360) days. The
Loan Agreement provides for the payment by Borrower of various other actual
charges and fees, in addition to the interest charges described in the Loan
Agreement, as set forth more fully in the Loan Agreement.

All payments of any amount becoming due under this Note shall be made in the
manner provided in the Loan Agreement, in Dollars.

Upon and after the occurrence of a Default, unless such Default is waived as
provided in the Loan Agreement, this Note may, at the option of Requisite
Lenders and without further demand, notice or legal process of any kind, be
declared by Administrative Agent, and in such case immediately shall become, due
and payable. Upon and after the occurrence of certain Defaults, this Note shall,
without any action by Wells Fargo or any other Lender, and without demand,
notice or legal process of any kind, automatically and immediately become due
and payable.

Demand, presentment, protest and notice of nonpayment and protest, notice of
intention to accelerate maturity, notice of acceleration of maturity and notice
of dishonor are hereby waived by Borrower. Subject to the terms of the Loan
Agreement, Wells Fargo may extend the time of payment of this Note, postpone the
enforcement hereof, grant any indulgences, release any party primarily or
secondarily liable hereon or agree to any subordination of Borrower’s
obligations hereunder without affecting or diminishing Wells Fargo’s right of
recourse against Borrower, which right is hereby expressly reserved.

This Note has been delivered and accepted in McLean, Virginia. This Note shall
be interpreted in accordance with, and the rights and liabilities of the parties
hereto shall be determined and governed by, the laws of the State of California.

All notices or other communications required or permitted to be given pursuant
to this Note shall be given to the Borrower or Wells Fargo at the address and in
the manner provided for in the Loan Agreement.

In no contingency or event whatsoever shall interest charged in respect of the
Loan evidenced hereby, however such interest may be characterized or computed,
exceed the highest rate permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If such a
court determines that Wells Fargo has received interest hereunder in excess of
the highest rate applicable hereto, Wells Fargo shall, at Wells Fargo’s
election, either (a) promptly refund such excess interest to Borrower or
(b) credit such excess to the principal balance hereof. This provision shall
control over every other provision of all agreements between Borrower and Wells
Fargo.

Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

[signature page follows]

 

Page 17 of 18



--------------------------------------------------------------------------------

EXHIBIT A

Loan No. 105706

 

IN WITNESS WHEREOF, Borrower has executed this Note as of the date appearing on
the first page of this Note.

 

“BORROWER”

SUNRISE MONTEREY SENIOR LIVING, LP,

a Delaware limited partnership

By:   SUNRISE SENIOR LIVING INVESTMENTS, INC., a Virginia corporation, its
general partner   By:  

 

  Name:  

 

  Its:  

 

 

Page 18 of 18